UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6151



RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,

          versus

S. ALEXANDER; T. GOODRICH;       D.   LIPSCONE;
R. WALKER, Sergeant,

                                           Defendants - Appellees.




                            No. 96-6432


RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,
          versus


S. ALEXANDER; T. GOODRICH;       D.   LIPSCONE;
R. WALKER, Sergeant,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-1105-CV-2, CA-95-1103-CV-2)
Submitted:   July 23, 1996               Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


No. 96-6151 affirmed and No. 96-6432 dismissed by unpublished per
curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 96-6151, Appellant appeals the district court's order

denying his application to proceed in forma pauperis. We find that

the denial of leave to appeal was not an abuse of discretion.

Williams v. Field, 394 F.2d 329 (9th Cir.), cert. denied, 393 U.S.
891 (1965). Accordingly, we affirm.

     In No. 96-6432, Appellant appeals from the district court's

order declining to rule on the motions he filed after filing his

appeal in No. 96-6151. This court may exercise jurisdiction only
over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.
P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we
dismiss the appeal for lack of jurisdiction.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                    No. 96-6151 - AFFIRMED
                                    No. 96-6432 - DISMISSED




                                3